DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to Applicant’s submission filed 3/21/2022.
Claims 21-38 are currently pending and being examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The double patenting rejections have been withdrawn in view of the submitted Terminal Disclaimer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24-27 30-33, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostrzewski et al. US 2014/0103092.
Regarding claims 21, 27, and 33:
Kostrzewski teaches an end effector/staple cartridge for a surgical stapling instrument, the end effector comprising: a staple cartridge (FIG. 4, 20), comprising: a cartridge body including a proximal end portion (FIG. 3, portion near 102) and a distal end portion (near arrow 4); an elongate slot extending between the proximal end portion and the distal end portion (FIG. 4, slot 252); a tissue supporting portion (104), comprising: a first tissue supporting surface (104a); a second tissue supporting surface, wherein the second tissue supporting surface is stepped up from the first tissue supporting surface (104b); and a third tissue supporting surface, wherein the third tissue supporting surface is stepped up from the second tissue supporting surface (104c); a plurality of first staple cavities arranged in a first row on a lateral side of the elongate slot, wherein the first row extends along the first tissue supporting surface (cavities 234 along first row); a plurality of second staple cavities arranged in a second row on the lateral side of the elongate slot, wherein the second row is closer to the elongate slot than the first row, and wherein the second row extends along the second tissue supporting surface (cavities 236 along second row); a plurality of third staple cavities arranged in a third row on the lateral side of the elongate slot, wherein the third row is closer to the elongate slot than the second row, and wherein the third row extends along the third tissue supporting surface (cavities 238 along third row); a set of “U” shaped staples (see FIG. 5), comprising: a first staple removably stored in the first row of staple cavities (e.g. FIG. 4, staple 112a), wherein the first staple comprises a first unformed height (height is shown in vertical direction); a second staple removably stored in the second row of staple cavities (staple 112b), wherein the second staple comprises a second unformed height smaller than the first unformed height (height of 112b smaller than 112a); and a third staple removably stored in the third row of staple cavities (112c), wherein the third staple comprises a third unformed height smaller than the second unformed height (height of 112c smaller than 112b), wherein the set of staples are arranged in a first staggered arrangement (see annotated FIG. 6 below),wherein the third staple (C) is closer to the distal end portion than the second staple (B), and wherein the second staple (B) is closer to the distal end portion than the first staple (A); and4Application Serial No.14/527,384Response dated August 14, 2017Response to Official Action of June 14, 2017 a staple pusher system comprising a plurality of pusher members (FIG. 4A, 108c) that are independently driven to simultaneously deploy the set of staples ([0075] describes scenario where “each pusher 108 may only include one pusher plate 108c and may only be associated with a single retention slot 230” thus describing independently drivable pusher members), wherein the staple pusher system includes: a first pusher member configured to lift the first staple (see annotated FIG. 4 below, first pusher D); a second pusher member configured to lift the second staple (second pusher E); and a third pusher member configured to lift the third staple (F), wherein the first pusher member, the second pusher member, and the third pusher member are independent pusher members (the three pusher members may broadly be considered to be independent since they each individually push their respective staples) arranged in a second staggered arrangement corresponding to the first staggered arrangement (staggering of pushers must correspond to the staggering of the staples such that the staples are each correctly pushed), wherein the third pusher member is closer to the distal end portion than the second pusher member (see C in annotated FIG. 6 below), wherein the second pusher member is closer to the distal end portion than the first pusher member (see B in annotated FIG. 6 below).

    PNG
    media_image1.png
    708
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    1172
    media_image2.png
    Greyscale

Regarding claims 24, 30, and 36: 
Kostrzewski teaches the end effector of Claim 21, wherein at least one of first staple cavities, the second staple cavities, and the third staple cavities (e.g. see 230 in FIG. 10) comprises a first narrow end portion and a second narrow end portion (narrow portions at ends 230a).
Regarding claims 25-26, 31-32, and 37-38: 
Kostrzewski teaches the end effector of Claim 24, wherein at least one of the first end portion and the second end portion comprises a bendable seal/tab (in FIG. 10 flanges 240 are a tab-like feature that seal the cavities and are bendable to the extent the material bends due to any stresses occurring during the clamping/stapling procedure).
Allowable Subject Matter
Claims 22-23, 28-29, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See Response to Arguments for details.
Response to Arguments
Applicant’s remarks have been considered and the previous 112 grounds of rejection have been overcome. However, the amendment to claim 21 is not sufficient to overcome the Kostrzewski reference because the three pusher members may broadly be considered to be independent since they each individually push their respective staples. While Applicant’s intent may be to claim independently actuatable, Examiner believes the claim amendment reads broader.
Regarding the “releasably retain” limitation, Examiner disagrees with Applicant’s argument that Kostrzewski’s pushers do not releasably retain staples. For example, FIG.5 shows the configuration where the staples are retained within a notched portion of the pushers, and once the staples are fired, they would be released from the pusher’s notched portion.
Regarding the Akopov reference, Applicant makes persuasive arguments that any retaining hooks provided to the pushers would render the Kostrzewski cartridge inoperable. Claims 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731